10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NEW YORK LIFE TNSURANCE COMPANY, No. 2:19-CV-00226RSL

Plaintiff, ORDER GRANTING STIPULATION TO
EXTEND DATE TO ANSWER
VS.

BRANDON GUNWALL, JEFFREY E.
SWENSON and AMELIA M. BESOLA, as
Administratrix of the Estate of Mark Lester
Besola,

Defendants.

 

 

I. ORDER
Pursuant to the parties’ stipulation, IT IS SO ORDERED that the deadline for
Defendant Jeffrey E. Swenson to answer Plaintiffs’ Complaint shall be extended to June 12,
2019.

l%*`
Dated this day of April, 2019.

//M$W

Hono_l~'eble Robert S. Lasnik
United States District Court

ORDER GRANTING STIPULATION TO EXTEND DATE TO ANSWER - FORSBERG & UMLAUF’ P'S°

PAGE 1 ATTORNEYS AT LAW
901 FIFTH AVENUE ¢ SUITE 1400
CAUSE NO. 2'19-€\]-00226 SEATTLE, WASHINGTON 98164-1039

- 2 - 1
2334798/1812-0002 (206) 689 8500 ¢( 06) 689 850 FAX

 

